Title: From Benjamin Franklin to Jonathan Nesbitt, 21 January 1782
From: Franklin, Benjamin
To: Nesbitt, Jonathan


Sir,
Passy, Jan. 21. 1782.
I received the Honour of yours relating to the Exchange of Capt. Kinnear for Capt. Bell. If Capt. Kinnear is not confin’d as a Ransomer, I do hereby give my Consent to the exchange. But not knowing in whose Care he’s confined, I know not to whom my Consent for his Discharge should be directed. You may therefore make Use of this Letter, & leave it with the Commissary for his Justification, for setting at Liberty Capt. Kinnear, on the Condition of releasing Capt. Bell from his Parole. You will take care to inform yourself well before you act in this Matter, whether Capt. Kinnear is or is not a Ransomer, because if a Ransomer I have no right to discharge him. With great Esteem, I have the honour to be, Sir, &c—
Mr. Nesbitt
